Citation Nr: 1712694	
Decision Date: 04/19/17    Archive Date: 04/26/17

DOCKET NO.  09-22 919	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUE

Entitlement to an initial rating in excess of 10 percent for right knee status post arthroscopic surgery, meniscal tear with partial anterior cruciate ligament (ACL) injury.  


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Joseph P. Gervasio, Counsel



INTRODUCTION

The Veteran, who is the appellant, served on active duty from April 1999 to April 2004.  

This case comes to the Board of Veterans' Appeals (Board) on appeal of a February 2007 rating decision of the Los Angeles, California, Regional Office (RO) of the Department of Veterans Affairs (VA), which granted service connection for right knee status post arthroscopic surgery, meniscal tear with partial ACL injury, initially rated as 10 percent disabling, effective April 6, 2004.  This case is currently under the jurisdiction of the RO in Columbia, South Carolina.

In May 2012, a videoconference Board hearing was held before the undersigned.  A transcript of the hearing is associated with the Veteran's claims file.

The case was remanded by the Board in July 2012 for further development.  It returned to the Board and, in a May 2013 decision, the Board denied an increased initial rating for right knee status post arthroscopic surgery, meniscal tear with partial ACL injury, but granted a separate 10 percent rating for arthritis of the right knee.  

A Motion for Reconsideration was denied in October 2013.  The Veteran appealed the Board's denial to the United States Court of Appeals for Veterans Claims (Court), and the Board's May 2013 decision was vacated pursuant to a June 2014 Order, following a Joint Motion for Remand (JMR).  The parties, in pertinent part, requested that the Court vacate that portion of the Board's May 2013 decision regarding the denial of an initial rating in excess of 10 percent for right knee status post arthroscopic surgery, meniscal tear with partial ACL injury only, and remand the matter so that the Board could obtain an additional VA examination that could be, on its face, in compliance with orders for a VA examination that reviewed the Veteran's private treatment records of surgery that were given in the July 2012 remand.  The Court granted the joint motion and remanded the case to the Board.

The case was again remanded by the Board in February 2015 for further development of the evidence.  


FINDINGS OF FACT

1.  When initially evaluated, the Veteran's right knee disability, other than limitation of motion, which is evaluated separately under a rating for arthritis of the knee, has been manifested by pain, crepitus, and mild instability of the right knee joint.  

2.  In 2016, the Veteran's right knee disability, other than limitation of motion, which is evaluated separately under a rating for arthritis of the knee, has been manifested by complaints of locking twice per week with no instability noted in November 2016.  


CONCLUSION OF LAW

The criteria for an initial rating in excess of 10 percent for right knee status post arthroscopic surgery, meniscal tear with partial ACL injury, based on other impairment with instability have not been met for any period.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.71a, Diagnostic Code (Code) 5257 (2016).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

VA's duty to notify was satisfied by a February 2009 Statement of the Case (SOC).  See 38 U.S.C.A. §§ 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2016); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

With regard to the duty to assist, the Veteran's service treatment records (STRs) and pertinent post-service treatment records have been secured.  The Veteran was afforded VA medical examinations, most recently in November 2016.  The Board finds that the opinions obtained, taken together, are adequate.  The opinions were provided by qualified medical professionals and were predicated on a full reading of all available records.  The examiners also provided a detailed rationale for the opinions rendered.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007); see also Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  The Veteran has not challenged the adequacy of the most recent examination obtained.  Sickels v. Shinseki, 643 F.3d 1362 (Fed. Cir. 2011) (holding that the Board is entitled to presume the competence of a VA examiner and the adequacy of his opinion).  Accordingly, the Board finds that VA's duty to assist, including with respect to obtaining a VA examination or opinion, has been met.  38 C.F.R. § 3.159(c)(4) (2016).  

Rating Laws and Regulations

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule) found in 38 C.F.R. Part 4. 38 U.S.C.A. § 1155.  It is not expected that all cases will show all the findings specified; however, findings sufficiently characteristic to identify the disease and the disability therefrom and coordination of rating with impairment of function will be expected in all instances.  38 C.F.R. § 4.21 (2016).  

Where there is a question as to which of two evaluations shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 4.3 (2016).  

The Board notes that it has reviewed all of the evidence in the Veteran's claims file, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (holding that VA must review the entire record, but does not have to discuss each piece of evidence).  Hence, the Board will summarize the relevant evidence where appropriate and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to the claim.  

In this case, the Board has considered the entire period of initial rating claim from April 2004 to see if the evidence warrants the assignment of different ratings for different periods of time during these claims, a practice known as "staged" ratings.  Fenderson v. West, 12 Vet. App. 119 (1999).

Right Knee Disability, Status Post Arthroscopic Surgery, 
Meniscal Tear with Partial ACL Injury

Service connection for a right knee disability, status post arthroscopic surgery, meniscal tear and partial ACL injury was granted by the RO in a February 2007 rating decision.  The 10 percent initial disability rating was awarded under the provisions of Code 5257 from the date of claim in April 2004.  As noted, the Board, in a May 2013 decision, granted a separate 10 percent rating for arthritis of the right knee, which is rated on the basis of limitation of motion of the knee joint.  This aspect of the Veteran's disability is not on appeal.  

An examination was conducted by VA in March 2005.  At that time, the Veteran described an aching pain in the right knee with locking and swelling of the knee.  He was unable to run, but could ambulate independently and go up and down steps.  A report of a 2004 MRI examination showed a tear of the posterior horn of the medial meniscus with loculated fluid collection in the popliteal fossa as a result of a perimeniscal cyst or ganglion.  There was also some evidence to suggest a possible ACL injury.  He had no significant history of flare-ups.  On examination, there was crepitus on range of motion.  Range of motion was measured to be from 0 degrees extension to 125 degrees flexion.  Range of motion was limited by pain.  There was mild instability of the right knee.  There was a negative drawer sign and a negative McMurray sign.  Gait was stable.  With repetitive use, there was no additional loss of range of motion due to pain, fatigue, weakness, or incoordination.  The diagnostic impression was meniscal tear as well as partial ACL injury with range of motion as described.  

VA treatment records show that the Veteran underwent a right knee arthroscopy in January 2006 after which he had 1+ effusion of the knee joint.  Range of motion was to 130 degrees flexion.  No meniscal tear was seen or elicited with a probe.  The ligaments were intact.  Additional records in January 2008 show that the Veteran was seen for knee pain and that physical therapy was recommended.  The Veteran had not started the therapy by April 2008 when there was no medial joint line tenderness and no effusion.  Physical therapy was again recommended.  

An examination was conducted by VA in May 2006.  At that time, the Veteran complained of weakness in the right knee and stated that it gave way.  He stated that he had pain that was mostly medial and occurred five to six times per week.  He described the pain as crushing and sharp.  He took Codeine mediation up to four per day for pain.  He could function with medication, but could not jog, run, or jump.  Examination of the right knee showed two 1 cm arthroscopy scars on the lateral and inferior portion that were hyperpigmented with abnormal texture.  Examination of the right knee was found to be normal, with no crepitus, locking, joint effusion, or ankylosis.  Range of motion was from 0 degrees extension to 140 degrees flexion.  There was no functional impact with repetition of movement.  Examination of ligaments was slightly positive on the right.  

Private records show that the Veteran was treated for bilateral knee pain during 2009.  When last evaluated, in December 2009, the Veteran had full range of motion of the knee, with diminished strength that was believed to be gradually improving.  The portals were well-healed, with minimal effusion noted in the knee.  The Veteran was instructed for a home exercise program.  

An examination was conducted by VA in August 2012.  At that time, the diagnoses were bilateral knee osteoarthritis and medial meniscus tear.  The Veteran reported flare-ups where the pain became worse to the point where he had to lie down.  He stated that the pain became worse at night, at the end of the day.  Range of motion of the right knee was from 0 degrees extension to 110 degrees flexion.  There was no objective evidence of painful motion.  The Veteran was able to perform repetitive-use testing with 3 repetitions, without further limitation of motion.  There was tenderness and pain to palpation of the joint line.  Muscle strength was normal 5/5.  There was no instability of the ligaments of the right knee.  There was no evidence or history of recurrent patellar subluxation or dislocation.  There was evidence of meniscus surgery, with frequent episodes of joint "locking" and joint pain.  The Veteran occasionally used a knee brace.  Regarding functional impact on the Veteran's ability to work, it was noted that he no longer worked remodeling homes because of knee pain.  He was seeking employment as a counsellor after having obtained a masters degree, but had not as yet been able to find a job.  

Another VA examination was conducted in October 2012.  At that time, the diagnoses were meniscus tear and osteoarthritis.  It was noted that the Veteran had experienced locking of the knee during service.  He reported flare-ups where he had difficulty standing due to instability of the knee.  Range of motion of the right knee was from 0 degrees extension to 120 degrees flexion.  The motion was not changed after repetitive motions of the knee joint.  There was no tenderness to palpation of the joint.  Muscle strength testing showed strength to be 5/5.  No ligament instability was noted and there was no evidence of recurrent patellar subluxation or dislocation.  The Veteran did report episodes of locking and joint pain and had had a meniscectomy.  He occasionally used a knee brace.  There was X-ray evidence of degenerative or traumatic arthritis.  His knee disability impacted his ability to work in that he was not able to stand for prolonged periods in his job as a yogurt shop manager.  

VA outpatient treatment records dated in April 2013 show that the Veteran was seen for a follow-up of his physical therapy.  At that time, the Veteran stated that his knees were doing well.  He had pinching on the medial side of the knees, but they were not giving out or locking.  He was not followed by the orthopedic clinic anymore.  He was to be given new knee braces.  In June 2016, the Veteran stated that his knee was locking up on him again and additional physical therapy was recommended.  The Veteran received a steroid injection into the right knee joint in August 2016.  At that time, it was noted that he had received a similar injection in December 2015.  

An examination was conducted by VA in November 2016.  At that time, the examiner noted that all of the Veteran's medical records had been reviewed.  The diagnosis was degenerative right knee arthritis.  The Veteran reported having right knee arthritis with limited flexion.  He stated he was at 6/10 in the morning and that it took him awhile to get moving.  His pain was aggravated by kneeling and climbing, prolonged standing or weight bearing.  He took anti-inflammatory medication as prescribed by his primary care physician and stated that he had had two surgeries and had recently been in physical therapy, but that this was too painful for him to continue.  He described this as flare-ups of his right knee disorder.  Range of motion was from 0 degrees extension to 140 degrees flexion, but the Veteran reported he had decreased range of motion due to functional loss after repeated use of the leg.  There was pain on weight bearing and medial and lateral joint line tenderness.  On examination, the Veteran was able to perform repeat use testing without additional functional loss.  There were no flare-ups noted during the examination.  There was a reduction in muscle strength, but no muscle atrophy and no ankylosis.  Stability testing showed no recurrent subluxation, lateral instability, or recurrent effusion.  Joint stability testing was performed with no evidence of instability being found.  The Veteran had had a meniscal tear.  He used a knee brace.  X-rays studies showed degenerative arthritis of the knee.  A September 2015 MRI study reportedly showed degenerative erosion of the medial meniscus with an incomplete tear of the medial collateral complex.  The Veteran reported intermittent lack of endurance, fatigue and pain with weight bearing activities.  

Normal ranges of motion of the knee are to 0 degrees in extension, and to 140 degrees in flexion.  38 C.F.R. § 4.71, Plate II.  

Diagnostic Code 5003 provides that degenerative arthritis that is established by X-ray findings will be rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved.  

When there is no limitation of motion of the specific joint or joints that involve degenerative arthritis, Diagnostic Code 5003 provides a 20 percent rating for degenerative arthritis with X-ray evidence of involvement of 2 or more major joints or 2 or more minor joint groups, with occasional incapacitating exacerbations, and a 10 percent rating for degenerative arthritis with X-ray evidence of involvement of 2 or more major joints or 2 or more minor joint groups.  Note (1) provides that the 20 percent and 10 percent ratings based on X-ray findings will not be combined with ratings based on limitation of motion.  Note (2) provides that the 20 percent and 10 percent ratings based on X-ray findings, above, will not be utilized in rating conditions listed under Diagnostic Codes 5013 to 5024, inclusive.

When there is some limitation of motion of the specific joint or joints involved that is noncompensable (0 percent) under the appropriate diagnostic codes, Diagnostic Code 5003 provides a rating of 10 percent for each such major joint or group of minor joints affected by limitation of motion, to be combined, not added under Diagnostic Code 5003.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion. 

When there is limitation of motion of the specific joint or joints that is compensable (10 percent or higher) under the appropriate diagnostic codes, the compensable limitation of motion should be rated under the appropriate diagnostic codes for the specific joint or joints involved.  38 C.F.R. § 4.71a.  

Separate disability ratings are possible for arthritis with limitation of motion under Diagnostic Code 5003 and instability of a knee under Diagnostic Code 5257.  See VAOPGCPREC 23-97.  When x-ray findings of arthritis are present and a veteran's knee disability is rated under Diagnostic Code 5257, the veteran would be entitled to a separate compensable rating under Diagnostic Code 5003 if the arthritis results in noncompensable limitation of motion and/or objective findings or indicators of pain.  See VAOPGCPREC 9-98.

Diagnostic Code 5256 provides ratings for ankylosis of the knee.  Favorable ankylosis of the knee, with angle in full extension, or in slight flexion between zero degrees and 10 degrees, is rated 30 percent disabling.  Unfavorable ankylosis of the knee, in flexion between 10 degrees and 20 degrees, is to be rated 40 percent disabling; unfavorable ankylosis of the knee, in flexion between 20 degrees and 45 degrees, is rated 50 percent disabling; extremely unfavorable ankylosis in flexion at an angle of 45 degrees or more is to be rated 60 percent disabling.  38 C.F.R. § 4.71a.

Diagnostic Code 5257 provides ratings for other impairment of the knee that includes recurrent subluxation or lateral instability.  Slight recurrent subluxation or lateral instability of the knee is rated 10 percent disabling; moderate recurrent subluxation or lateral instability of the knee is rated 20 percent disabling; and severe recurrent subluxation or lateral instability of the knee is rated 30 percent disabling.  38 C.F.R. § 4.71a.  Separate disability ratings are possible for arthritis with limitation of motion under Diagnostic Codes 5003 and instability of a knee under Diagnostic Code 5257.  See VAOPGCPREC 23-97.  

Diagnostic Code 5258 provides a 20 percent rating for dislocated semilunar cartilage with frequent episodes of "locking," pain, and effusion into the joint.  
38 C.F.R. § 4.71a.

Diagnostic Code 5259 provides a 10 percent rating for removal of semilunar cartilage that is symptomatic.  38 C.F.R. § 4.71a.

Diagnostic Code 5260 provides ratings based on limitation of flexion of the leg.  Flexion of the leg limited to 60 degrees is rated noncompensable (0 percent) disabling; flexion of the leg limited to 45 degrees is rated 10 percent disabling; flexion of the leg limited to 30 degrees is rated 20 percent disabling; and flexion of the leg limited to 15 degrees is rated 30 percent disabling.  38 C.F.R. § 4.71a.  See VAOPGCPREC 09-04 (separate ratings may be granted based on limitation of flexion (Diagnostic Code 5260) and limitation of extension (Diagnostic Code 5261) of the same knee joint). 

Diagnostic Code 5261 provides ratings based on limitation of extension of the leg.  Extension of the leg limited to 5 degrees is rated noncompensably (0 percent) disabling; extension of the leg limited to 10 degrees is rated 10 percent disabling; extension of the leg limited to 15 degrees is rated 20 percent disabling; extension of the leg limited to 20 degrees is rated 30 percent disabling; extension of the leg limited to 30 degrees is rated 40 percent disabling; and extension of the leg limited to 45 degrees is rated 50 percent disabling.  38 C.F.R. § 4.71a.  See VAOPGCPREC 09-04 (separate ratings may be granted based on limitation of flexion (Diagnostic Code 5260) and limitation of extension (Diagnostic Code 5261) of the same knee joint). 

Diagnostic Code 5262 provides ratings based on impairment of the tibia and fibula.  Malunion of the tibia and fibula with slight knee or ankle disability is rated 10 percent disabling; malunion of the tibia and fibula with moderate knee or ankle disability is rated 20 percent disabling; and malunion of the tibia and fibula with marked knee or ankle disability is rated 30 percent disabling.  Nonunion of the tibia and fibula with loose motion, requiring a brace, is rated 40 percent disabling.  38 C.F.R. § 4.71a.

While the Veteran has some limitation of flexion as a result of arthritis, as noted, this is separately rated under the provisions for degenerative arthritis of the right knee which was specifically excluded from consideration in the June 2014 JMR that vacated and remanded the determination that denied a rating in excess of 10 percent for status post arthroscopic surgery, meniscal tear with partial ACL injury.  It has been argued that a rating of 20 percent is warranted under Code 5258 for dislocated semilunar cartilage with frequent episodes of "locking," pain, and effusion into the joint.  Review of the medical evidence of record, however, does not demonstrate dislocation of the semilunar cartilage.  While the recent outpatient records have shown that the Veteran has complaints of locking several times per week, there is no objective medical evidence of locking.  Effusion was demonstrated only immediately following surgery in 2006.  Significantly, neither the 2012 examinations nor the 2016 examination found recurrent subluxation, lateral instability, or recurrent effusion.  As such, the Board finds that an evaluation under Code 5258 is not appropriate.  

The record shows that the Veteran's right knee disorder status post arthroscopic surgery, meniscal tear with partial ACL injury, is primarily manifested by pain on weight bearing and medial and lateral joint line tenderness, and a reduction in muscle strength, and MRI evidence of degenerative erosion of the medial meniscus and an incomplete tear of the medial collateral complex.  While the Veteran has had complaints of recurrent subluxation and locking, this has not been clinically confirmed in the record.  These manifestations are not shown to be productive of more than slight knee impairment.  As such, a rating in excess of 10 percent is not warranted.  

As the examinations of record show no more than slight impairment of the right knee due to residuals of arthroscopic surgery, meniscal tear with partial ACL injury, the Board finds that a preponderance of the evidence is against the Veteran's appeal for a higher initial rating for this disability, and the claim must be denied.  Because the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not for application.  See 38 U.S.C.A. § 5107; 38 C.F.R. §§ 4.3, 4.7. 

The Board also has considered whether referral for extraschedular consideration is warranted.  An extraschedular disability rating is warranted based upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards.  38 C.F.R. § 3.321(b)(1) (2016); see Fanning v. Brown, 4 Vet. App. 225, 229 (1993).

Under Thun v. Peake, 22 Vet App 111 (2008), there is a three-step inquiry for determining whether a veteran is entitled to an extraschedular rating.  First, the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the Board must determine whether the claimant's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the VA Under Secretary for Benefits or the Director of the Compensation Service to determine whether the veteran's disability picture requires the assignment of an extraschedular rating. 

In this case, comparing the Veteran's disability level and symptomatology to the rating schedule, the degree of disability throughout the appeal period under consideration is contemplated by the rating schedule.  The Veteran's right knee status post arthroscopic surgery, meniscal tear with partial ACL injury is rated under Code 5257 for instability and complaints of locking, which directly corresponds to the schedular criteria for the knee disability.  For this reason, the Board finds that the assigned schedular rating is adequate to rate the Veteran's right knee disability, and no referral for an extraschedular rating is required. 

Additionally, the Board notes that under Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual condition fails to capture all the service-connected disabilities experienced.  In this case, even after applying the benefit of the doubt under Mittleider v. West, 11 Vet. App. 181 (1998), there are no additional symptoms that have not been attributed to a specific service-connected condition.  This includes the Veteran's service-connected right knee arthritis, as well as the additional service-connected disabilities.  The Veteran has identified no such symptoms.  Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions.  Thus, referral for assignment of an extraschedular evaluation in this case is not in order.  Floyd v. Brown, 9 Vet. App. 88, 95 (1996); Bagwell v. Brown, 9 Vet. App. 337 (1996).

						(CONTINUED ON NEXT PAGE)


ORDER

An initial rating in excess of 10 percent for right knee status post arthroscopic surgery, meniscal tear with partial ACL injury, is denied.



____________________________________________
BARBARA B. COPELAND 
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


